 WE TRANSPORT, INC.We Transport, Inc. and Town Bus Corp.andLocal1181-1061,Amalgamated TransitUnion, AFL-CIO. Case 29-RM-403December12, 1974DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Richard Epifianio.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional Director forRegion 29, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer filed a brief.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.We Transport, Inc. and Town Bus Corp. are NewYork corporations with their principal place of busi-ness at 130 Birchwood Park Drive, Jericho, New York,and branches located at 42 Karl Street, Hicksville, NewYork, and 1969 Jericho Turnpike, Elwood, New York,and as a single integrated enterprise are engaged in thetransportation of school children for public and paro-chial schools and private contract work, including thetransportation of factory employees, summer camp,and school charter work. During the past year they hadgross revenues of approximately $2 million of which$250,000 was derived from sources other than theschool bus operations of this amount, $100,000 wasderived from interstate school charter work, and $75,-000 to $100,000 was derived from private corporationsengaged in commerce within the meaning of the Act.During that same period, the Employer purchased sup-plies valued in excess of $50,000 directly from firmslocated outside the State of New York, including $300,-000 for new buses, $160,000 for gasoline, $50,000 fortires, and $50,000 for replacement of parts and equip-ment.The parties agree, and we find, that We and Towntogether constitute a single employer within the mean-ing of Section 2(2) of the Act. The parties further agree,and we find, that the Employer is engaged in commercewithin the meaning of the Act, and that it will furtherthe purposes of the Act to assert jurisdiction herein.Member Jenkins and Member Fanning would assertjurisdiction on the ground that, as the Employer isengaged in transit operations other than school busoperations which directly and indirectly affect, com-merce and produce annual revenues of $250,000, it is497not an essentially local enterprise but, on the contrary,qualifies, for jurisdictional purposes, under the Board'sstandard governing transit systems.Charleston TransitCompany,123NLRB 1296 (1959). CompareCampBaumann Buses, Inc. and V. S. Buses, Inc.,142 NLRB648 (1963), andRaybern Bus Service, Inc.,128 NLRB430 (1960).Chairman Miller finds it unnecessary to determinewhat portion of the Employer's revenues are derivedfrom school bus operationsvis-a-visother types oftransit operations. In his view, the Board has nevermade such a distinction, and has consistently countedrevenues from public sources as part of the total reve-nues of any employer for jurisdictional yardstick ap-plication.The only issue, in the Chairman's view, iswhether a governmental entity (over which the Boardisnot authorized to assert jurisdiction) has sufficientcontrol over the private employer's labor relations poli-cies that either (a) the true employer is a governmentalauthority, so that we are precluded for asserting juris-diction, or (b) the unit is not one "appropriate forcollective bargaining" because no meaningful bargain-ing could take place without the approval or participa-tion of a governmental authority which is beyond thejurisdictional reach of this Board. No such control byany governmental agency, such as a public schoolboard, having been evidenced by this record, the Chair-man would apply our applicable jurisdictional stand-ards.Whether this bus service be regarded as a "transitsystem" or a nonretail service enterprise, it is plain thatthe Board's jurisdictional standards have been met, andthus the Chairman joins in asserting jurisdiction. Mem-ber Fanning concurs in Chairman Miller's "control oflabor relations" analysis as set forth above. SeeJa-CeCompany, Inc.,205 NLRB 578;Current ConstructionCorp. and Samuel M. Wagner,209 NLRB 718 (1974),Member Fanning's dissenting opinion. He thereforesees no reasonable bar to the Board's assertion of juris-diction over these operations which satisfy standardsset forth inSiemons Mailing Service,122 NLRB 81, fornonretail service enterprises, and the standard set forthinCharleston Transit Company, supra,for "transit sys-tems."We disagree with the contention of our dissentingcolleague,Member Kennedy, asserted as a ground fordeclining jurisdiction herein, that because the instantlabor dispute is, in his opinion, but a continuation of anearlier dispute before the New York State Labor Board,that board is alone entitled to assert jurisdiction in theinstant case. In the earlier proceeding in 1971, the Em-ployer petitioned the NYSLB for an election in the unithereinafter found appropriate, and thereafter the Em-ployer also petitioned the Board for an election in thesame unit, in Case 29-RM-320. The Board, respondingto the Union's objection that the Employer was thereby215 NLRB No. 91 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDimproperlyengaged inforum shopping, dismissed thepetition on the ground that by going to a NYSLB elec-tion, the employees thereby had an opportunity to ex-press theirdesires asto a bargaining representativewith the previous 12-month period, as prescribed in theAct.'In this proceeding, the 12-month statutoryperiod has of course elapsed; the petition on file is a newone.Although the events have not been completelyspelled out in the instant record, it does appear that theUnion filed a representation petition with the NYSLBprior to the instant petition filed by the Employer, butthere has been noensuing hearingor election. Further-more, the Union currently joins with the Employer inseeking aresolution of the issuesin the instantproceed-ing, and nowurges the Board to assert jurisdiction. Inthese circumstances,we disagreewith our colleaguethat the instant proceeding is but a continuation of theearlier proceeding before the NYSLB, and we thereforefind that the earlier proceeding constitutes no jurisdic-tional bar.2.The labororganizationinvolved claims to repre-sent certain employees of the Employer.3.A question affectingcommerce existsconcerningthe representation of employees of the Employer withinthe meaningof Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The parties agree, and we find, that the followingunit is appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All regular full-time and regular part-time busdrivers and mechanics employed by the Employerat its Jericho, Long Island, New York, establish-ment, excluding clerical employees, guards, allother employees, and supervisors as defined in theAct.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBER KENNEDY, dissenting:Considerations of precedent, comity, and discour-agement of forum shopping dictate that this Boarddecline to assert jurisdiction over this Employer and Itherefore dissent.We Transport, Inc., and Town Bus Corp. are NewYork corporations which are a single integrated enter-prise and constitute a joint employer. Their principalplace of business is located at Jericho, New York, andbranches are located at Hicksville and Elwood, NewYork. They are engaged primarily in the transportationof schoolchildren for public schools.'During the past year, the Employer had gross reve-nues of approximately $2 million. Of this figure, only$250,000 was derived from sources other than school-bus work. One hundred thousand dollars of the $250,-000, was derived from interstate school charter work.Public schools are exempt from coverage of this Actby virtue of Section 2(2). This Board has repeatedlydeclined to assert jurisdiction over bus transportationcompanies which are essentially local in character andwhich operate primarily in aid oflocal communitiesand of the State in the field of education.S.L. Lines,Inc.,d/b/a Pacifrc-Scenic-Lines,164NLRB 1178(1967);CommunityInterprises, Inc., d/b/a CommunityCharter Bus System,164 NLRB 1186 (1967);BrothersCoach Corp.,158 NLRB 931 (1966);CampBaumannBuses, Inc. and V S. Buses, Inc.,142NLRB 648(1963);Raybern Bus Service, Inc.,128NLRB 430(1960).We Transport, Inc., and Town Bus Corp. primarilybus schoolchildren for public schools and therefore op-erate fundamentallyin aidof local communities andthe State in the field of education. Precedent requiresthat this Board decline to take jurisdiction over thisEmployer.Moreover, this labor dispute is simply a continuationof an earlier dispute which this Board declined to takejurisdiction over in favor of the New York State LaborRelations Board, and therefore jurisdiction should con-tinue to be with that board. The Employer petitionedthis Board in 1971 to direct an election to determinewhether its employees desired to be represented forcollective-bargainingpurposes by Local 1181, Amal-gamated Transit Union, AFL-CIO. This Board de-clined to take jurisdiction over the matter since theNew York State Labor Relations Board had alreadydone so.We Transport, Inc.,198 NLRB 949 (1972).The instant labor dispute is a continuation of this ear-liermatter. Policy considerations of comity and dis-couraging forum shopping still apply, and I would de-cline to assert jurisdiction over the instant dispute forthese reasons.Once again this Board expands its jurisdiction not-withstanding the ever increasing caseload we experi-ence under our present jurisdictional standards. I takethis opportunity to reiterate my position that it is un-wise to broaden the jurisdictional scope of this Boardin light of our caseload problems.'iWe Transport, Inc,198 NLRB 949 (1972) Sec 9(c)(3) of the Actprovides in part as follows "No election shall be directed in any bargainingunit or any subdivision within which, in the preceding twelve-month period,a valid election shall have been held " SeeBluefield Produce & ProvisionCompany,117 NLRB 1660 (1957),The West Indian Co, Ltd,129 NLRB1203 (1961),OlinMathieson Chemical Corporation, Calabama Plant,115NLRB 1501 (1956),T-H Products Company,113 NLRB 1246 (1955).2The majority opinion correctly states they also transport children toparochial schools and to summer camp They also transport children underschool charter agreements Finally, they enter into contracts for the trans-portation of factory employees to work3See my dissents inVan Camp Sea Food Company,212 NLRB 537(1974), andAllen & OHara Developments, Incorporated d/b/a Illim Tower,210 NLRB 169 (1974) WE TRANSPORT,INC.499Since I would not assert jurisdiction over, this Em-ployer, it follows that, contrary to the majority deci-sion, I would not direct an election.MEMBERPENELLO, dissenting:Although Iagreewith my colleagues on the majoritythat theCharlestonTransitstandard is applicableherein, conirary to them I find that the Employer doesnot meet that standard. For in my view the Employer'sincome from school charter work must properly beconsidered as income from schoolbus operations, andthe remaining income from sources other than school-bus operations is, therefore,insufficient to satisfy the$250,000Charleston Transitstandard.Accordingly, Iwould dismiss the petition.